Exhibit 10.2

 

Certain confidential portions of this exhibit have been omitted and replaced
with “[*]”. Such identified information has been excluded from this exhibit
because it is (i) not material and (ii) would likely cause competitive harm to
the company if disclosed.

 

[ex99-1_001.jpg]



Execution Version

February 14, 2020

STRICTLY CONFIDENTIAL

 

Citius Pharmaceuticals, Inc.

11 Commerce Drive, 1st Floor

Cranford, NJ 07016

 

Attn: Myron Holubiak, President and Chief Executive Officer

 

Dear Mr. Holubiak:

This letter agreement (this “Agreement”) constitutes the agreement between
Citius Pharmaceuticals, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”) and amends and restates that certain letter agreement, dated as
of January 22, 2020, by and between the Company and Wainwright, that Wainwright
shall serve as the exclusive agent, advisor or underwriter in any equity or
equity-linked offering of the Company’s securities (the “Securities”),
including, but not limited to, a restructuring of the Company’s existing
warrants to purchase common stock (each, an “Equity Financing”) and/or as the
exclusive placement agent or advisor in connection with the arrangement directly
by Wainwright of a credit facility for the Company (a “Credit Facility”) or
non-convertible debt financing for the Company during the Term (as defined
herein) (collectively with a Credit Facility, a “Debt Financing”). Wainwright
hereby agrees, on a commercially reasonable efforts basis and subject to the
satisfactory completion of its continuing due diligence, to arrange the Credit
Facility solely on terms acceptable to the Company and the financial
institution(s) that is/are providing the Credit Facility excluding those set out
in Exhibit A attached hereto (collectively, the “Lenders”). A Debt Financing and
an Equity Financing are referred to collectively herein as an “Offering.” The
terms of each Offering shall be mutually agreed upon by the Company and
Wainwright and nothing herein implies that Wainwright would have the power or
authority to bind the Company and nothing herein implies that the Company shall
have an obligation to enter into a Credit Facility and/or undertake an Offering.
It is understood that Wainwright’s assistance in an Offering will be subject to
the satisfactory completion of such investigation and inquiry into the affairs
of the Company as Wainwright deems appropriate under the circumstances and to
the receipt of all internal approvals of Wainwright in connection with the
transaction. The Company expressly acknowledges and agrees that Wainwright’s
involvement in an Offering is strictly on a reasonable best efforts basis and
that the consummation of an Offering will be subject to, among other things,
market conditions. The execution of this Agreement does not ensure a successful
Offering or the success of Wainwright with respect to securing any other
financing on behalf of the Company. Wainwright may retain other brokers,
dealers, agents or underwriters on its behalf in connection with an Offering.



430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC



 

 



A.       Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as applicable:

1.Solely in connection with an Equity Financing:

a.Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.0% of the aggregate
gross proceeds raised in each Equity Financing.

 

b.Warrant Coverage. The Company shall issue to Wainwright or its designees at
each Closing of an Equity financing, warrants (the "Wainwright Warrants") to
purchase that number of shares of common stock of the Company equal to 7.0% of
the aggregate number of shares of common stock placed in each Equity Financing
(and if an Equity Financing includes a "greenshoe" or "additional investment"
option component, such number of shares of common stock underlying such
additional option component, with the Wainwright Warrants issuable upon the
exercise of such option). If the Securities included in an Equity Financing are
convertible, the Wainwright Warrants shall be determined by dividing the gross
proceeds raised in such Equity Financing divided by the Offering Price (as
defined hereunder). The Wainwright Warrants shall have the same terms as the
warrants issued to investors in the applicable Equity Financing, except that
such Wainwright Warrants shall have an exercise price equal to 125% of the
offering price per share (or unit, if applicable) in the applicable Equity
Financing and if such offering price is not available, the market price of the
common stock on the date an Equity Financing is commenced (such price, the
“Offering Price”). If no warrants are issued to investors in an Equity
Financing, the Wainwright Warrants shall be in a customary form reasonably
acceptable to Wainwright, have a term of five (5) years and an exercise price
equal to 125% of the Offering Price.

 

c.Expense Allowance. Out of the proceeds of each Closing of an Equity Financing,
the Company also agrees to pay Wainwright (a) in case of a public Equity
Financing, a management fee equal to 1.0% of the gross proceeds raised in each
Equity Financing; (b) $35,000 for non-accountable expenses; and (c) up to
$50,000 for fees and expenses of legal counsel and other out of-pocket expenses
(to be increased to $100,000 in case of a public Equity Financing); plus the
additional reimbursable amount payable by the Company pursuant to Paragraph D.3
hereunder; provided, however, that such amount in no way limits or impairs the
indemnification and contribution provisions of this Agreement.

 

2.Solely in connection with aa Debt Financing:

a.Cash Fee. The Company hereby agrees to pay Wainwright a placement fee equal to
5.0% (the “Placement Fee”) of the aggregate principal amount of a Debt Financing
committed to by any Lender during the period commencing on the date hereof and
ending two (2) years thereafter to be paid to Wainwright at the closing of each
Debt Financing. Wainwright shall also be paid the same Placement Fee (i.e. 5.0%)
for any increases in the total amount committed by any of the Lenders in
connection with a Debt Financing during the one (1) year period following the
Closing of the first Debt Financing (the “Additional Placement Fee”). The
Company shall pay any Additional Placement Fee directly to Wainwright at the
Closing of such increased Debt Financing (or if applicable, new Debt Financing).
The Placement Fee and the Additional Placement Fee, if any, shall be based on
the aggregate gross proceeds committed, before deducting any commission, fees,
or other monies due or otherwise payable by the Company to any other investment
bank, financial intermediary, financial advisor, finder or any third party, if
any, and for clarity, shall be paid on the full committed amount, whether or not
any amount is disbursed or drawn.



2 

 

 

b.Warrant Coverage. The Company shall issue to Wainwright or its designees at
each Closing of a Debt Financing, warrants (the “Wainwright Warrants”) to
purchase that number of shares of common stock of the Company equal to 5.0% of
the gross proceeds committed in such Debt Financing divided by the Offering
Price (as defined hereunder), excluding gross proceeds from those set out in
Exhibit B attached hereto. The Wainwright Warrants shall be in a customary form
reasonably acceptable to Wainwright, have a term of five (5) years and an
exercise price equal to the Offering Price. The Wainwright Warrants shall have
an exercise price equal to the market price of the common stock on the date an
Offering is commenced (such price, the “Offering Price”).

c.Expense Allowance. Out of the proceeds of each Closing of Debt Financing, the
Company also agrees to pay Wainwright $75,000 for non-accountable expenses;
provided, however, that such amount in no way limits or impairs the
indemnification and contribution provisions of this Agreement.

3.Tail. Wainwright shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any debt,
public or private financing or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Wainwright had contacted during the
Term or introduced to the Company during the Term, but excluding those set out
on Exhibit C attached hereto, if such Tail Financing is consummated at any time
within the 12 month period following the expiration or termination of this
Agreement.

4.Right of First Refusal. If, from the date hereof until the 12-month
anniversary following consummation of each Offering, the Company or any of its
subsidiaries (a) decides to dispose of or acquire business units or acquire any
of its outstanding securities or make any exchange or tender offer or enter into
a merger, consolidation or other business combination or any recapitalization,
reorganization, restructuring or other similar transaction, including, without
limitation, an extraordinary dividend or distributions or a spin-off or
split-off, and the Company decides to retain a financial advisor for such
transaction, Wainwright (or any affiliate designated by Wainwright and
acceptable to the Company) shall have the right to act as the Company’s
exclusive financial advisor for any such transaction; or (b) decides to finance
or refinance any indebtedness using a manager or agent, Wainwright (or any
affiliate designated by Wainwright and acceptable to the Company) shall have the
right to act as sole book-runner, sole manager, sole placement agent or sole
agent with respect to such financing or refinancing; or (c) decides to raise
funds by means of a public offering (including at-the-market facility) or a
private placement or any other capital-raising financing of equity,
equity-linked or debt securities using an underwriter or placement agent,
Wainwright (or any affiliate designated by Wainwright and acceptable to the
Company) shall have the right to act as sole book-running manager, sole
underwriter or sole placement agent for such financing. If Wainwright or one of
its Company-approved affiliates decides to accept any such engagement, the
agreement governing such engagement will contain, among other things, provisions
for customary fees for transactions of similar size and nature and the
provisions of this Agreement, including indemnification, which are appropriate
to such a transaction



3 

 

 

B.       Term and Termination of Engagement; Exclusivity. The term of
Wainwright’s exclusive engagement will begin on the date hereof and end six (6)
months thereafter (the “Term”). Notwithstanding anything to the contrary
contained herein, the Company agrees that the provisions relating to the payment
of fees, reimbursement of expenses, right of first refusal, tail,
indemnification and contribution, confidentiality, conflicts, independent
contractor and waiver of the right to trial by jury will survive any termination
or expiration of this Agreement. Notwithstanding anything to the contrary
contained herein, the Company has the right to terminate the Agreement for cause
in compliance with FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of
termination for cause eliminates the Company’s obligations with respect to the
provisions relating to the tail fees and right of first refusal. Notwithstanding
anything to the contrary contained in this Agreement, in the event that a Credit
Facility and/or an Offering pursuant to this Agreement shall not be carried out
for any reason whatsoever during the Term, the Company shall be obligated to pay
to Wainwright its actual and accountable out-of-pocket expenses related to a
Credit Facility and/or an Offering (including the fees and disbursements of
Wainwright’s legal counsel). During Wainwright’s engagement hereunder: (i) the
Company will not, and will not permit its representatives to, other than in
coordination with Wainwright, contact or solicit institutions, corporations or
other entities or individuals as potential purchasers or potential Lenders and
(ii) the Company will not pursue any financing transaction which would be in
lieu of a Credit Facility and/or an Offering. Furthermore, the Company agrees
that during Wainwright’s engagement hereunder, all inquiries, whether direct or
indirect, from prospective investors will be referred to Wainwright and will be
deemed to have been contacted by Wainwright in connection with an Offering.
Additionally, except as set forth hereunder, the Company represents, warrants
and covenants that no brokerage or finder’s fees or commissions are or will be
payable by the Company or any subsidiary of the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
third-party with respect to any Offering.

C.       Information; Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information reasonably requested by Wainwright for
the purpose of rendering services hereunder and conducting due diligence (all
such information being the “Information”). In addition, the Company agrees to
make available to Wainwright upon request from time to time the officers,
directors, accountants, counsel and other advisors of the Company. The Company
recognizes and confirms that Wainwright (a) will use and rely on the
Information, including any documents provided to investors in each Offering (the
“Offering Documents”) which shall include any Purchase Agreement (as defined
hereunder), and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; (b) does not assume responsibility for the
accuracy or completeness of the Offering Documents or the Information and such
other information; and (c) will not make an appraisal of any of the assets or
liabilities of the Company. Upon reasonable request, the Company will meet with
Wainwright or its representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any investigation
undertaken by Wainwright thereof, including any document included or
incorporated by reference therein. At each Offering, at the request of
Wainwright, the Company shall deliver such legal letters (including, without
limitation, negative assurance letters), opinions, comfort letters, officers’
and secretary certificates and good standing certificates, all in form and
substance satisfactory to Wainwright and its counsel as is customary for
transactions similar to such Offering. Wainwright shall be a third party
beneficiary of any representations, warranties, covenants and closing conditions
made by the Company in any Offering Documents, including representations,
warranties, covenants and closing conditions made to any investor in an
Offering.



4 

 

 

D.       Related Agreements. At each Offering, the Company shall enter into the
following additional agreements, as applicable:

1.Underwritten Offering. If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance satisfactory to Wainwright and its counsel and the Company and its
counsel.

2.Best Efforts Offering. If an Offering is on a best efforts basis, the Offering
will be evidenced by a purchase agreement (“Purchase Agreement”) between the
Company and such investors in a form reasonably satisfactory to the Company and
Wainwright. Wainwright shall be a third party beneficiary with respect to the
representations and warranties included in the Purchase Agreement. Prior to the
signing of any Purchase Agreement, officers of the Company with responsibility
for financial affairs will be available to answer inquiries from prospective
investors.

3.Escrow, Settlement and Closing. If each Offering is not settled via delivery
versus payment (“DVP”), the Company and Wainwright shall enter into an escrow
agreement with a third party escrow agent pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the Offering.
If the Offering is settled in whole or in part via DVP, Wainwright shall arrange
for its clearing agent to provide the funds to facilitate such settlement. The
Company shall pay Wainwright closing costs, which shall also include the
reimbursement of the out-of-pocket cost of the escrow agent or clearing agent,
as applicable, which closing costs shall not exceed $12,900.

4.FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Wainwright determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting agreement) in writing upon the request of
Wainwright to comply with any such rules; provided that any such amendments
shall not provide for terms that are less favorable to the Company than are
reflected in this Agreement.

E.       Confidentiality. In the event of the consummation or public
announcement of any Offering, Wainwright shall have the right to disclose its
participation in such Offering, including, without limitation, the Offering at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.

F.       Indemnity.

1.In connection with the Company’s engagement of Wainwright hereunder, the
Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, whether or not the Company is a party
thereto (collectively a “Claim”), that are (A) related to or arise out of (i)
any actions taken or omitted to be taken (including any untrue statements made
or any statements omitted to be made) by the Company, or (ii) any actions taken
or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. The
Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any person seeking indemnification for such Claim. The Company
further agrees that no Indemnified Person shall have any liability to the
Company for or in connection with the Company’s engagement of Wainwright except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.



5 

 

 

2.The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

3.Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be satisfactory to the Indemnified Person and provided further that if the
legal counsel to such Indemnified Person reasonably determines that the use of
counsel chosen by the Company to represent the Indemnified Person would present
such counsel with a conflict of interest or if the defendant in, or target of,
any such Claim, includes an Indemnified Person and the Company, and legal
counsel to such Indemnified Person reasonably concludes that there may be legal
defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, such Indemnified Person will employ
its own separate counsel (including local counsel, if necessary) to represent or
defend him, her or it in any such Claim and the Company shall pay the reasonable
fees and expenses of such counsel. If such Indemnified Person does not request
that the Company assume the defense of such Claim, such Indemnified Person will
employ its own separate counsel (including local counsel, if necessary) to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Person
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.



6 

 

 

4.The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Wainwright on the other, with respect to Wainwright’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Wainwright is engaged
to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

5.The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

G.       Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.

H.       Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.



7 

 

 

I.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.

J.       Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery, fax or e-mail, if sent to Wainwright,
at the address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, e-mail: mholubiak@citiuspharma.com,
Attention: Chief Executive Officer. Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, notices delivered by fax shall be deemed received as of the date and
time printed thereon by the fax machine and notices sent by e-mail shall be
deemed received as of the date and time they were sent.

K.       Conflicts. The Company acknowledges that Wainwright and its affiliates
may have and may continue to have investment banking and other relationships
with parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

L.       Anti-Money Laundering. To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
require all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.



8 

 

 

M.       Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective permitted assigns, successors, and legal representatives. If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of the Agreement shall remain in full force and
effect. This Agreement may be executed in counterparts (including facsimile or
electronic counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

*********************

 

9 

 



In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.



 

Very truly yours,

 

H.C. WAINWRIGHT & CO., LLC

 

 

By: /s/Mark W. Viklund

Name: Mark W. Viklund

Title: Chief Executive Officer

Date: February 14, 2020

 

 



 

Accepted and Agreed:

 

CITIUS PHARMACEUTICALS, INC.

 

 

By: /s/ Myron Holubiak

Name: Myron Holubiak

Title: CEO

 

10 

 



 

 

Exhibit – A

 

 

-[*]

 

-[*]

 

 

 

11 

 



 

 

 

Exhibit – B

 

 

-[*]

 

-[*]

 

 

 

12 

 



 

  

 

Exhibit – C

 

 

-[*]

 

-[*]

 

 

 

 

13 



 

 